Citation Nr: 1121175	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for pseudogout of multiple joints, claimed as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1965 to September 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Cheyenne, Wyoming, RO.

The Veteran provided testimony at a February 2011 videoconference hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a VA examination under the facts and circumstances of this case.

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the Veteran contends he has pseudogout in multiple joints, including his knees, wrists, hands, hips, pelvis, and shoulders, secondary to his service-connected right knee disability.  He has service connection for residuals of a torn meniscus with traumatic arthritis, traumatic arthritis with limitation of motion, and an arthroplasty of the right knee.  He contends that his treating physician told him that the arthritis in the knee led to pseudogout in the knee, which then spread to multiple joints.  He testified at the 2011 Board hearing that he was diagnosed with pseudogout in 1991.  

Pseudogout is an acute episode of synovitis.  See Beverly v. Brown, 9 Vet. App. 402, 404-5 (1996), quoting from Stedman's Medical Dictionary 1451 (26th ed. 1995).  Synovitis is the inflammation of synovial membrane around a joint.  Stedman's 1746.  Id.

Records from the Cheyenne VA Medical Center (VAMC) show that the Veteran was diagnosed with pseudogout in the right knee at least as early as 1992, and that he has since been diagnosed with pseudogout in the knees, shoulders, and wrists.  A July 1992 treatment note states that the arthritic knee developed bouts of pseudogout.  By contrast, a July 1997 treatment note indicates his post-traumatic arthritis of the right knee was complicated by marked episodes of pseudogout, and an August 2007 treatment note lists a total knee arthroplasty secondary to pseudogout as a diagnosis.  

In any case, there appears to be some sort of relationship between the Veteran's right knee arthritis and his pseudogout.  The Board is prohibited from deciding a case based upon its own medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  Thus, a VA examination is necessary to determine the exact nature of that relationship, and, specifically, to obtain an opinion as to whether arthritis in the knee has led to pseudogout in multiple joints.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with a rheumatologist with regard to the causation or etiology of his current pseudogout.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's pseudogout was incurred during or caused by his service from 1965 to 1966, or whether such incurrence or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached.

b.  If the answer to the above question is negative, the examiner should next address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed pseudogout, even if not directly related to service,  has been caused or aggravated by the Veteran's right knee disability, or whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should comment on the July 1992 VAMC treatment note suggesting that the arthritis in the knee developed into bouts of pseudogout.

c.  If the examiner concludes that the Veteran's pseudogout was aggravated by his right knee disability, the examiner should attempt to identify the baseline level of severity of the pseudogout before the onset of aggravation.  The examiner must provide an explanation for the opinion reached.  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

f.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, review the case on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

